Reasons for Allowance
Claims 1-11 and 13-21 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses a set-top-box configured to present a plurality of regions in a display layout comprising an application region, an options region, and a video content region wherein the application region of the display layout comprises a first application content item; a placeshifting device is configured to operate in conjunction with the set-top-box to shift the presenting of the display layout to a client device; the set-top-box is configured to operate to determine a plurality of candidate video content items corresponding to the first application content item and to shift the first application content item via the placeshifting device to the display layout of the client device wherein the set-top-box is configured to present in the options region of the display layout of the client device, the plurality of candidate video content items; the set-top-box is configured to receive a user input from the client device to select a video content item from the plurality of candidate video content items presented in the options region of the display layout and in independent claim 15, wherein the Applicant discloses a placeshifting device configured to operate in conjunction with the set-top-box to shift the presenting of the display layout to a client device to present, on a display screen included in the computing device, text associated with a first application content item; and the set-top box configured to use a web browser plug-in, to execute on the client device, to parse the text, and to produce keywords which describe the first 
Inter alia, independent claims 18, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426